Citation Nr: 0109116	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  96-37 541	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
feet and legs, as secondary to service-connected residuals of 
inguinal hernia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 and September 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Honolulu, Hawaii (RO).  The issue of 
entitlement to TDIU will be addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue has been obtained.

2.  There is no competent medical evidence that the veteran's 
loss of use of the feet and legs is attributable to his 
service-connected residuals of inguinal hernia.

3.  There is no competent medical evidence that the veteran's 
loss of use of the feet and legs is otherwise related to his 
period of active service.


CONCLUSION OF LAW

Loss of use of the feet and legs was not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has lost the use of his feet and 
legs as a result of hernia repair surgery.  Specifically, he 
claims that pain prohibits him from using his lower 
extremities.  As a preliminary matter, the Board notes that 
effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000, was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) ("VCAA").  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, the veteran offered testimony at a personal 
hearing, and the VA provided a timely and comprehensive 
medical examination and opinion.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease incurred in, or aggravated by, active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service 
connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, that condition is considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2000).

Generally, to prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

In relation to the present appeal, VA outpatient and Tripler 
Army Medical Center records from 1982 through 1997 include 
diagnoses and treatment for seizure disorder, ataxia, and 
peripheral neuropathy, secondary to alcohol abuse.  The 
veteran was noted to have recurrent falls due to the ataxia.  
In February 1986, the veteran began to use a motorized 
wheelchair due to the peripheral neuropathy and ataxia.  A 
January 1996 letter from a VA physician stated that the 
veteran had profound ataxia with a seizure disorder and 
neurovascular hypotension that confined him to a wheelchair 
and caused problems with mobility and falls.  That same 
month, it was noted that veteran had a long history of 
generalized leg and muscle cramps due to medication use and 
history of malaria.  In November 1996, the veteran was no 
longer driving due to increased weakness and incoordination 
due to the ataxia.

As to residuals of the veteran's left inguinal hernia, the 
veteran underwent surgery for left inguinal hernia repair in 
March 1991.  Thereafter, he complained of left inguinal 
hernia pain and underwent a left groin exploration in July 
1992.  He was assessed with probable left ilioinguinal nerve 
entrapment, resolved.  The veteran continued to experience 
pain and, in January 1993, he again underwent left groin 
exploration and excision of a segment of the ilioinguinal 
nerve.  The veteran continued to be followed for chronic left 
inguinal hernia pain.  In May 1996, physical examination 
found no palpable hernia, and the pain was believed to be due 
to scar tissue encroachment of the inguinal nerve.  It was 
noted that pain clinic treatment and injections had not 
helped.  A July 1996 consultation found significant pain to 
palpation of the left groin.  The pain appeared to be 
testicular in origin and there was no evidence of a hernia.  
In March 1997, the veteran was assessed with chronic inguinal 
hernia pain with failed pain clinic and alcohol injections.

The veteran testified at a personal hearing before the RO in 
March 1998.  He stated that he had undergone three hernia 
surgeries at Tripler Army Hospital.  At present, pain 
originated from the hernia and traveled down his legs.  The 
pain was so extreme that he could not stand.  However, no one 
had identified the cause of the loss of use of his legs.  He 
now was unable to perform daily living activities and the 
pain was aggravated by lifting and by activity.

During a VA neurological examination in April 1998, the 
veteran complained of groin pain since a left inguinal hernia 
repair was performed in 1991.  He stated that no cause for 
the pain had been identified and that standing or moving his 
legs aggravated the pain.  He now was unable to walk.  
Physical examination found decreased sensation of the 
anterior-lateral thighs bilaterally, absent ankle reflexes, 
and an inability to move the legs.  The examiner suspected 
that the veteran had lumbo-sacral degenerative disc disease 
with radiculopathy or peripheral neuropathy, neither of which 
would be related to the hernia repair.  The veteran was 
diagnosed with bilateral lateral femoral cutaneous nerve 
syndrome and inconsistent bilateral lower extremity weakness, 
neither of which was related to the hernia repair. 

A September 1998 VA Aid and Attendance examination observed 
that the veteran could not stand and that he had gross ataxia 
of both legs.  He was diagnosed with chronic ataxia.  A 
January 1999 State of Hawaii Certified Disability Report, 
completed by James P. Epure, M.D., stated that the veteran 
was totally and permanently disabled due to chronic ataxia 
and that he could not stand or walk. 

Based upon the above, the Board finds that the preponderance 
of the evidence is against a grant of service connection for 
loss of use of the feet and legs.  The Board acknowledges 
that the veteran suffers from left inguinal pain and that the 
RO has assigned a 10 percent disability evaluation for 
residuals of the left inguinal hernia.  However, no medical 
professional has related this pain to the veteran's loss of 
use of his feet and legs.  Rather, the VA examiner attributed 
the veteran's inability to stand or walk to a nerve syndrome 
and specifically found that it was not related to the hernia 
repair.  The opinion of the VA examiner is supported by the 
totality of medical evidence of record that shows that the 
veteran suffered increasing immobility due to chronic ataxia.  
In addition, a previous opinion by a VA physician and a later 
opinion by Dr. Epure attributed the veteran's confinement to 
a wheelchair to the chronic ataxia.  Finally, the veteran 
does not contend, nor does the record show, that the 
veteran's loss of use of the feet and legs is otherwise due 
to his period of active service.  Therefore, the Board can 
find no basis under which to grant the benefit sought on 
appeal and the appeal must be denied.


ORDER

Service connection for loss of use of the feet and legs is 
denied.


REMAND

A preliminary review of the record shows that additional 
development by the RO is necessary before the Board may 
proceed with appellate review of the issue of entitlement to 
TDIU.  As to the veteran's claim for TDIU, his service-
connected disabilities consist of bilateral deafness, 
evaluated at 70 percent, and scar residual of left inguinal 
hernia, evaluated at 10 percent, with a combined schedular 
evaluation of 70 percent.  The law provides that a total 
disability rating may be assigned where the schedular rating 
is less than total and when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In the present case, the veteran has not been afforded a VA 
medical examination and opinion as to his employability 
status.  In view of the foregoing, the Board finds the matter 
must be remanded so that VA may provide an adequate 
examination, as specified in greater detail below.

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The veteran should be afforded 
appropriate VA medical examinations in 
order to thoroughly evaluate his service-
connected disorders and to identify all 
symptomatology attributable to those 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiners.  The examiners should assess 
the relative degree of industrial 
impairment, in light of the veteran's 
recorded medical, educational, and 
vocational history.  The examiners must 
express opinions as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from his 
nonservice-connected disorders, without 
regard to the age of the veteran.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

3.  The RO should then review the 
examination reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

5.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



